Citation Nr: 1537095	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Eligibility for a rate of payment higher than 50 percent under the Post 9/11 GI Bill (Chapter 33).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel
INTRODUCTION

The Veteran served on active duty from February 2006 to January 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The claim is now under the jurisdiction of the RO in Phoenix, Arizona.

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.


FINDING OF FACT

The Veteran served on active duty continuously for 30 days or more after September 10, 2001, and was discharged due to a service-connected psychiatric disorder. 


CONCLUSION OF LAW

The criteria for the 100 percent rate of payment under the Post 9/11 GI Bill have been met.  38 C.F.R. § 21.9640 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is eligible for benefits under 38 U.S.C. chapter 33, also known as the Post-9/11 GI Bill.  He is currently eligible for 50 percent of the benefits payable under the Post-9/11 GI Bill program.  The Veteran contends that he should be eligible for 100 percent of benefits payable under that program as he was discharged from service due to a service-connected disability.  

The rates of payment of educational assistance under Chapter 33 are determined based on the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640 (2015).  In relevant part, the maximum amount payable is authorized for veterans with at least 30 continuous days of qualifying service who were discharged due to service-connected disability or veterans with at least 36 months of qualifying service, including entry level and skill training.

In this case, the Veteran's Department of Defense Form 214 (DD-214) (Certificate of Release or Discharge from Active Duty) indicates that he served on active duty for more than 30 continuous days but not for 36 months.  Service connection is currently in effect for, among other disabilities, major depressive disorder (previously evaluated as adjustment disorder).  The effective date for that disability rating goes back to the day after the Veteran was discharged from service.  The remaining question is whether the Veteran was discharged as a result of his service-connected psychiatric disorder.  

According to his DD-214, the Veteran received an honorable discharge.  The separation authority is listed as AR 635-200, PARA 5-17.  The narrative reason for separation is listed as "CONDITION, NOT A DISABILITY." 

The Veteran has submitted lay statements dated in 2009 from his wife and a service comrade documenting their observations of his mood and behavior changes during service as well as signs of depression.  

Service records contain a report of mental status evaluation from September 2006.  At that time the Veteran was diagnosed with Anxiety Disorder, Not Otherwise Specified, Severe.  The clinical psychologist performing the evaluation noted that the Veteran's psychiatric condition did not rise to the level of a Medical Board and therefore recommended that the Veteran be administratively separated in accordance with Chapter 5-17.  In addition, she noted that in her opinion the emotional disturbance would likely not respond to Command efforts at rehabilitation or to any treatment methods currently available in the military mental health system.  Her recommendation was expeditious separation in accordance with Chapter 5-17 AR 635-200 as the service member does not have a severe mental disorder and is not considered mentally disordered.  The psychologist further noted that the Veteran manifested a long-standing disorder of character, behavior and adaptability that is of such severity so as to preclude adequate military service. 

An October 2006 Army Memorandum recommended that the Veteran be separated under AR 635-200, Chapter 5, Paragraph 5-17, for other designated physical or mental conditions.  This memorandum appears to have been written by the Veteran's unit commander.  The listed reason for the proposed action was "you were diagnosed with Severe Anxiety Disorder, Not Otherwise Specified."  In an undated Army Memorandum, the Veteran's Commanding Officer, a Colonel, noted his review of the information pertaining to the Veteran and the recommendation that he be separated from the Army prior to the expiration of his current term of service under the provisions of AR 635-200, Chapter 5, Paragraph 5-17, due to other designated physical or mental conditions.  The Colonel directed that the Veteran be separated from the Army.  

For purposes of determining the proper payment rate under the Post 9/11 GI Bill, the Board finds that the Veteran was discharged as a result of a service-connected disability.  Army memoranda indicate that the Veteran was recommended for discharge because of his anxiety disorder and that after review of this recommendation the Veteran's Commanding Officer directed that the Veteran be discharged under the authority noted in the recommendation.  In an August 2007 rating decision, VA granted service connection for adjustment disorder, effective the day after the Veteran's separation from service.  Simply put, the record reflects that the Veteran was discharged because of a mental health diagnosis and the Veteran was subsequently awarded service connection for a mental health diagnosis.  As such, a grant of the benefit sought is warranted. 




ORDER

Eligibility for a 100 percent rate of payment under the Post 9/11 GI Bill is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


